Citation Nr: 1723777	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected right knee patellofemoral syndrome.

2. Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1994 to September 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. Subsequently, the Veteran's claims file was transferred to Montgomery, Alabama. 

In August 2013, the Veteran requested a hearing at his local VA office before a Veterans Law Judge. In an April 2015 written statement, he withdrew his request for hearing and requested his appeal be forwarded to the Board. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board finds the October 2010 VA examination to be inadequate. The United States Court of Appeals for Veterans Claims (Court) found the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. 
See Correia v. McDonald, 28 Vet. App. 158 (2016). Upon review of the October 2010 examination, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary. 

In addition, VA has a duty to assist a claimant in the procurement relevant treatment records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In September 2011, the Veteran reported receiving physical therapy. In August 2013, the Veteran reported treatment at Birmingham VA Medical Center and Dublin VA Medical Center. It does not appear attempts were made to retrieve these updated records. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask he identify the provider(s) of any additional treatment or evaluation he has received for either knee, which is not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. Specifically request a release for 2011 physical therapy records, as reported by the Veteran in September 2011. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. Secure for the record updated relevant treatment records from the Veteran's local VA Medical Center (dated from July 2011 to the present). Specifically request records from the Birmingham VA Medical Center and Dublin VA Medical Center, as reported by the Veteran in his August 2013 substantive appeal. 

3. After the above records development is completed, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knees. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The physician should conduct range of motion testing of the bilateral knees (expressed in degrees) in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings. The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination. If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees). In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Upon completion of the above action, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his representative the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




